         Case 6:20-cv-00670-ADA Document 55 Filed 04/16/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


CORRECT TRANSMISSION, LLC,

                 Plaintiff,

        v.                                            Case No. 6:20-cv-00670-ADA

JUNIPER NETWORKS, INC.,                               JURY TRIAL DEMANDED

                 Defendant.



   STATUS REPORT REGARDING MOTION FOR INTER-DISTRICT TRANSFER

       Pursuant to this Court’s March 23, 2021 Standing Order Regarding Motion for Inter-

District Transfer, movant Juniper Networks, Inc. (“Juniper”) respectfully submits this status

report regarding its October 13, 2020 Opposed Motion to Transfer Venue to the Northern

District of California (Dkt. No. 20) six weeks prior to the date of the Markman hearing.

       Juniper’s motion has not been fully briefed and is not ready for resolution at this time.

Pursuant to the December 9, 2020 Amended Scheduling Order (Dkt. No. 36), the following

deadlines related to the motion remain:

             •   April 27, 2021 – Motion to Transfer Response Brief Due

             •   May 11, 2021 – Motion to Transfer Reply Brief Due

The Markman hearing is currently scheduled for May 28, 2021. The parties’ claim construction

briefing will be completed by May 14, 2021 with their Joint Claim Construction Statement due

on May 19, 2021.
         Case 6:20-cv-00670-ADA Document 55 Filed 04/16/21 Page 2 of 3




Dated: April 16, 2021                     Respectfully submitted,

                                          /s/ Adam A. Allgood
                                          Alan M. Fisch (pro hac vice)
                                          DC Bar No. 453068
                                          alan.fisch@fischllp.con
                                          R. William Sigler (pro hac vice)
                                          DC Bar No. 490957
                                          bill.sigler@fischllp.com
                                          Adam A. Allgood
                                          Texas State Bar No. 24059403
                                          adam.allgood@fischllp.com
                                          FISCH SIGLER LLP
                                          5301 Wisconsin Avenue NW
                                          Fourth Floor
                                          Washington, DC 20015
                                          Tel: 202.362.3500
                                          Fax: 202.362.3501

                                          Attorneys for Juniper Networks, Inc.
         Case 6:20-cv-00670-ADA Document 55 Filed 04/16/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2021, I electronically filed the foregoing with the Clerk

of the Court for the United States District Court for the Western District of Texas, Waco

Division, via the CM/ECF system, which will send a notice of filing to all counsel of record who

have consented to service by electronic means.

                                                                    By: /s/ Adam A. Allgood
                                                                     Adam A. Allgood
